El- Juez PeesideNte Se. HeeNÁhdez,
emitió la' opinión del tribunal.
En pleito civil pendiente ante la Corte de Distrito de Ponce por Luce & Company, S. en C., contra María de los Dolores y Aurora Lugo Viña y Danzo y otros sobre cum-plimiento de un contrato de compraventa de finca rústica, dicha corte, a moción de la parte actora dictó contra los de-mandados, previa fianza de $10,000, la prohibición de enaje-nar los condominios reclamados en la demanda a otra persona que no fuera la demandante durante la pendencia del caso y hasta ulterior orden de la corte, y ordenó además que se expidiera mandamiento al Registrador de la Propiedad de Guayama para la anotación en el registro de la expre-sada orden.
Librado mandamiento al Registrador de la Propiedad de Guayama para la anotación preventiva de la prohibición de enajenar decretada, por referirse a condominios de una hacienda de fabricar azúcar sita en el barrio de Machetes del término municipal de Guayama, en cuyo registro aparecía inscrita, el registrador denegó la anotación por no estar expedido el mandamiento por orden de la Corte de Distrito del Distrito Judicial de Guayama en que radicaban tanto la oficina del registro como la finca objeto de la acción, según lo exigían los artículos 97 del reglamento hipotecario y 75 del Código de Enjuiciamiento Civil, habiendo tomado anota-ción preventiva de la denegación por término legal con el defecto subsanable de no insertarse literalmente en el man-damiento el documento o escrito de demanda que motivara la resolución prohibitoria de enajenar.
La calificación del registrador, que lleva fecha 30 de ju-nio de 1920, ha sido recurrida para ante esta Corte Suprema por la Corporación Luce & Co., S. en C.
El artículo 97 del Reglamento para la Ejecución de la Ley Hipotecaria, citado por el registrador, dice así:
"Artículo 97. — Toda anotación preventiva que no pueda hacerse *970sino por providencia judicial, se verificará en virtud de la presen-tación en el registro de mandamiento del juez o tribunal en que se insertará literalmente, el particular de la providencia en que se haya dictado, su fecha y el documento o documentos que hayan motivado dicha anotación.
“El mandamiento será siempre expedido por el juez o tribunal ' en cuyo término jurisdiccional radique el registro donde haya de tomarse la anotación preventiva, al que exhortarán los demás jueces o tribunales para que libre los mandamientos cuando el registro no esté situado en sus respectivas demarcaciones.”
La anotación preventiva de la prohibición de enajenar bienes inmuebles es de las comprendidas en el No. 4 del ar-tículo 42 de la Ley Hipotecaria y debe ordenarse en provi-dencia judicial, por lo que ha de llevarse a efecto presen-tando en el registro mandamiento expedido por la corte en cuyo término jurisdiccional radique el registro donde haya de tomarse la anotación. La prohibición de enajenar indu-dablemente ha de decretarse por el juez o tribunal que co-noce del pleito en que se solicita, pero si se trata de un bien inmueble radicado en el distrito de otra corte, esa corte es la, llamada a librar el mandamiento para la anotación me-diante gestión de la parte interesada ante la corte que co-noce' del, caso. Por la relación que pueda tener con la ma-teria en discusión, véase nuestra resolución en el caso de Benet v. Hernández, 22 D. P. R. 348.
T el artículo transcrito es de aplicación aún después de la vigencia del Código de Enjuiciamiento Civil pues contiene una regla de procedimiento que afecta al funcionamiento de los registradores, los que se gobiernan por la Ley Hipote-caria y sus reglamentos.
El artículo 75 del Código de Enjuiciamiento Civil que también cita el registrador no es de aplicación al caso.
En cuanto al defecto subsanable de que deberá insertarse literalmente en el mandamiento el documento o documentos que hayan motivado la anotación, la misma parte recurrente acepta que el artículo 72 de la Ley Hipotecaria exige que *971las anotaciones preventivas qne deban sn origen a providen-cia de embargo o secuestro deben expresar la cansa qne baya dado lngar a ellas, y como en el presente caso no aparece qne baya otro documento o documentos qne bayan motivado la anotación fuera de la demanda, es lógico qne una copia de élla se inserte literalmente en el mandamiento por baber sido la demanda la cansa determinante de la anotación.
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aídrey y Hutchison.